Exhibit 10.4

RUE21, INC.

ANNUAL INCENTIVE BONUS PLAN

Effective as of June 7, 2013

1. Purpose of the Plan

The purpose of the rue21, inc. Annual Incentive Bonus Plan (the “Plan”) is to
advance the interests of the Company and its stockholders by providing
incentives to key employees with significant responsibility for achieving
performance goals critical to the success and growth of the Company. The Plan is
designed to: (i) promote the attainment of the Company’s significant business
objectives; (ii) encourage and reward management teamwork across the entire
Company; and (iii) assist in the attraction and retention of employees vital to
the Company’s long-term success.

2. Definitions

For the purposes of this Plan, the following definitions shall apply:

(a) “Board” means the Board of Directors of rue21.

(b) “Cause” means “Cause” (or words of like import) as defined under any
employment agreement in effect between the Company and the Participant or, in
the absence of such an agreement, “Cause” as defined by the Company’s plans
applicable to the Participant or employment policies in effect at the time of
the Participant’s Separation from Service and/or a violation of the Company’s
Code of Business Conduct and Ethics.

(c) “Change of Control” means if:

(1) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of rue21 in substantially the same proportions as their
ownership of common stock of rue21), becoming the beneficial owner (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
rue21 representing 50% or more of the combined voting power of rue21’s then
outstanding securities;

(2) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in subsections (1), (3), or (4) of this
Section 2(c) or a director whose initial assumption of office occurs as a result
of either an actual or threatened election contest) whose election by the Board
or nomination for election by the rue21’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board;

(3) a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
rue21 outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of rue21 or such surviving entity outstanding immediately after such
merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person (other than those covered by the exceptions in subsection
2(c)(1)) acquires more than 50% of the combined voting power of the Company’s
then outstanding securities shall not constitute a Change of Control of the
Company; or

 

B-1



--------------------------------------------------------------------------------

(4) a complete liquidation or dissolution of the Company or the consummation of
a sale or disposition by the Company of all or substantially all of the
Company’s assets other than the sale or disposition of all or substantially all
of the assets of the Company to a person or persons who beneficially owns,
directly or indirectly, 50% or more of the combined voting power of the
outstanding voting securities of the Company at the time of the sale.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Committee” means the Compensation Committee of the Board, or such other
committee as is appointed or designated by the Board to administer the Plan, in
each case which shall be comprised solely of two or more “outside directors” (as
defined under Section 162(m) of the Code and the regulations promulgated
thereunder).

(f) “Company” means rue21, inc. and any subsidiary entity or affiliate thereof,
including subsidiaries or affiliates which become such after adoption of the
Plan.

(g) “Forfeit,” “Forfeiture,” “Forfeited” means the loss by a Participant of any
and all rights to an award granted under the Plan, including the loss to any
payment of compensation by the Company under the Plan or any award granted
thereunder.

(h) “Participant” means any person: (1) who satisfies the eligibility
requirements set forth in Section 4; (2) to whom an award has been made by the
Committee; and (3) whose award remains outstanding under the Plan.

(i) “Performance Goal” means, in relation to any Performance Period, the level
of performance that must be achieved with respect to a Performance Measure.

(j) “Performance Measures” means any one or more of the following performance
criteria, either individually, alternatively or in any combination, and subject
to such modifications or variations as specified by the Committee, applied to
either the Company as a whole or to a business unit or subsidiary entity
thereof, either individually, alternatively or in any combination, and measured
over a period of time including any portion of a year, annually or cumulatively
over a period of years, on an absolute basis or relative to a pre-established
target, to previous years’ results or to a designated comparison group, in each
case as specified by the Committee: earnings per share, diluted or basic;
operating income; gross income; net income (before or after taxes); same store
sales; cash flow; gross profit; gross profit return on investment; gross margin
return on investment; gross margin; operating margin; working capital; capital
expenditures; earnings before interest and taxes; earnings before interest, tax,
depreciation and amortization; return on equity; return on assets; return on
capital; return on invested capital; net revenues; gross revenues; revenue
growth; annual recurring revenues; recurring revenues; license revenues; sales
or market share; total stockholder return; stock price; economic value added;
specified objectives with regard to limiting the level of increase in all or a
portion of the Company’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the Company, which may be
calculated net of cash balances and/or other offsets and adjustments as may be
established by the Committee in its sole discretion; the growth in the value of
an investment in rue21’s common stock assuming the reinvestment of dividends;
reduction in operating expenses and/or shrink costs; growth in assets;
geographic expansion goals; expense reduction levels and/or cost targets; debt
rating; workforce satisfaction and/or diversity goals; employee retention;
customer satisfaction; implementation or completion of projects or processes;
strategic plan development and implementation; business expansion (including
acquisitions); internal rate of return or net present value; productivity
measures; comparable store sales; merchandise margin; inventory turns;
individual performance goals; brand recognition; or operating efficiency.

To the extent consistent with Section 162(m) of the Code and the regulations
promulgated thereunder, the Committee may determine that certain adjustments
shall apply, in whole or in part, in such manner as specified by the Committee,
to exclude or include the effect of specified events that occur during a
Performance Period,

 

B-2



--------------------------------------------------------------------------------

including the following: the impairment of tangible or intangible assets; asset
write-downs; litigation or claim judgments or settlements; acquisitions or
divestitures; gains or losses on the sale of assets; foreign exchange gains
and/or losses; changes in tax law, accounting standards required by generally
accepted accounting principles or other such laws or provisions affecting
reported results; business combinations, discontinued operations,
reorganizations and/or restructuring programs, including but not limited to
reductions in force and early retirement incentives; currency fluctuations; an
event either not directly related to the operations of the Company or not within
the reasonable control of the Company’s management; and any restructurings,
discontinued operations, extraordinary items or events, and other unusual or
non-recurring items charges as described in Accounting Principles Board Opinion
No. 30 and/or management’s discussion and analysis of financial condition and
results of operations or the financial statements and/or notes thereto appearing
or incorporated by reference in rue21’s Form 10-K for the applicable year.

(k) “Performance Period” means, in relation to any award, the Company’s annual
fiscal year period or other period within the Company’s annual fiscal year
period of less than 12 months for which a Participant’s performance is being
calculated, with each such period constituting a separate Performance Period.

(l) “Retirement” shall mean a Separation from Service other than for Cause at or
after age 65 or such earlier date after age 50 as may be approved by the
Committee with regard to such Participant.

(m) “rue21” means rue21, inc., a Delaware corporation, and its successors by
operation of law.

(n) “Section 409A” shall mean the nonqualified deferred compensation rules under
Section 409A of the Code and any applicable treasury regulations and other
official guidance thereunder.

(o) “Separation from Service” or “Separates from Service” shall mean the
Participant’s death, retirement or other termination of employment or service
with the employer (including all persons treated as a single employer under
Sections 414(b) and 414(c)). For purposes hereof, the determination of
controlled group members shall be made pursuant to the provisions of Sections
414(b) and 414(c); provided that the language “at least 50 percent” shall be
used instead of “at least 80 percent” in each place that it appears in
Section 1563(a)(1), (2) and (3) and Treas. Reg. Section 1.414(c)-2; provided,
further, where legitimate business reasons exist (within the meaning of Treas.
Reg. Section 1.409A-1(h)(3)), the language “at least 20 percent” shall be used
instead of “at least 80 percent” in each place it appears. Whether a Participant
has experienced a Separation from Service will be determined based on all of the
facts and circumstances in accordance with the guidance issued under
Section 409A and, to the extent not inconsistent therewith, the terms of the
Plan.

(p) “Total and Permanent Disability” means: (1) if the Participant is insured
under a long-term disability insurance policy or plan which is paid for by the
Company, the Participant is totally disabled under the terms of that policy or
plan; or (2) if no such policy or plan exists, the Participant shall be
considered to be totally disabled as determined by the Committee.

3. Administration of the Plan

(a) The management of the Plan shall be vested in the Committee; provided,
however, that all acts and authority of the Committee pursuant to this Plan
shall be subject to the provisions of the Committee’s Charter, as amended from
time to time, and such other authority as may be delegated to the Committee by
the Board. The Committee may, with respect to Participants whom the Committee
determines are not likely to be subject to Section 162(m) of the Code, delegate
its powers and authority under the Plan to the Company’s officers as it deems
necessary or appropriate. In the event of such delegation, all references to the
Committee in this Plan shall be deemed references to such officers as it relates
to those aspects of the Plan that have been delegated.

(b) Subject to the terms of the Plan, the Committee shall, among other things,
have full authority and discretion to determine eligibility for participation in
the Plan, make awards under the Plan, establish the terms and conditions of such
awards (including the Performance Goal(s) and Performance Measure(s) to be
utilized)

 

B-3



--------------------------------------------------------------------------------

and determine whether the Performance Goals applicable to any Performance
Measures for any awards have been achieved. The Committee’s determinations under
the Plan need not be uniform among all Participants, or classes or categories of
Participants, and may be applied to such Participants, or classes or categories
of Participants, as the Committee, in its sole and absolute discretion,
considers necessary, appropriate or desirable. The Committee is authorized to
interpret the Plan, to adopt administrative rules, regulations, and guidelines
for the Plan, and may correct any defect, supply any omission or reconcile any
inconsistency or conflict in the Plan or in any award. All determinations by the
Committee shall be final, conclusive and binding on the Company, the Participant
and any and all interested parties.

(c) Subject to the provisions of the Plan, the Committee will have the authority
and discretion to determine the extent to which awards under the Plan will be
structured to conform to the requirements applicable to performance-based
compensation as described in Section 162(m) of the Code, and to take such
action, establish such procedures, and impose such restrictions at the time such
awards are granted as the Committee determines to be necessary or appropriate to
conform to such requirements. Notwithstanding any provision of the Plan to the
contrary, if an award under this Plan is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Plan would prevent such
award from so qualifying, such provision shall be administered, interpreted and
construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).

(d) The benefits provided under the Plan are intended to be excepted from
coverage under Section 409A and the regulations promulgated thereunder and shall
be construed accordingly. Notwithstanding any provision of the Plan to the
contrary, if any benefit provided under this Plan is subject to the provisions
of Section 409A and the regulations issued thereunder (and not excepted
therefrom), the provisions of the Plan shall be administered, interpreted and
construed in a manner necessary to comply with Section 409A and the regulations
issued thereunder (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed.)

4. Participation in the Plan

Officers and key employees of the Company shall be eligible to participate in
the Plan. No employee shall have the right to participate in the Plan, and
participation in the Plan in any one Performance Period does not entitle an
individual to participate in future Performance Periods.

5. Incentive Compensation Awards

(a) The Committee may, in its discretion, from time to time make awards to
persons eligible for participation in the Plan pursuant to which the Participant
will earn cash compensation. The amount of a Participant’s award may be based on
a percentage of such Participant’s salary or such other methods as may be
established by the Committee. Each award shall be communicated to the
Participant, and shall specify, among other things, the terms and conditions of
the award and the Performance Goals to be achieved. The maximum amount that may
be paid under the Plan to a Participant for any calendar year shall not exceed
USD $5,000,000.

(b) With respect to awards that are intended to be performance-based
compensation under Section 162(m) of the Code, each award shall be conditioned
upon the Company’s achievement of one or more Performance Goal(s) with respect
to the Performance Measure(s) established by the Committee. No later than ninety
(90) days after the beginning of the applicable Performance Period, the
Committee shall establish in writing the Performance Goals, Performance Measures
and the method(s) for computing the amount of compensation which will be payable
under the Plan to each Participant if the Performance Goals established by the
Committee are attained; provided however, that for a Performance Period of less
than one year, the Committee shall take any such actions prior to the lapse of
25% of the Performance Period. In addition to establishing minimum Performance
Goals below which no compensation shall be payable pursuant to an award, the
Committee, in its discretion, may create a performance schedule under which an
amount less than or more than the target award may be paid so long as the
Performance Goals have been achieved.

 

B-4



--------------------------------------------------------------------------------

(c) The Committee, in its sole discretion, may also establish such additional
restrictions or conditions that must be satisfied as a condition precedent to
the payment of all or a portion of any awards. Such additional restrictions or
conditions need not be performance-based and may include, among other things,
the receipt by a Participant of a specified annual performance rating, the
continued employment by the Participant and/or the achievement of specified
performance goals by the Company, business unit or Participant. Furthermore and
notwithstanding any provision of this Plan to the contrary, the Committee, in
its sole discretion, may reduce the amount of any award to a Participant if it
concludes that such reduction is necessary or appropriate based upon: (i) an
evaluation of such Participant’s performance; (ii) comparisons with compensation
received by other similarly situated individuals working within the Company’s
industry; (iii) the Company’s financial results and conditions; or (iv) such
other factors or conditions that the Committee deems relevant. Notwithstanding
any provision of this Plan to the contrary, the Committee shall not use its
discretionary authority to increase any award that is intended to be
performance-based compensation under Section 162(m) of the Code.

6. Payment of Individual Incentive Awards

(a) After the end of the Performance Period, the Committee shall certify in
writing the extent to which the applicable Performance Goals and any other
material terms have been achieved. Subject to the provisions of the Plan, earned
awards shall be paid in the first calendar year immediately following the end of
the Performance Period on or before March 15th of such calendar year (“Payment
Date”). For purposes of this provision, and for so long as the Code permits, the
minutes of the Committee meeting in which the certification is made may be
treated as written certification.

(b) Unless otherwise determined by the Committee or as otherwise provided in a
Company plan applicable to Participant or any agreement between the Participant
and the Company, Participants who have a Separation from Service prior to the
end of the Performance Period of an award for any reason other than as provided
below, shall Forfeit any and all rights to payment under such award(s) then
outstanding under the terms of the Plan and shall not be entitled to any cash
payment for the applicable period. If a Participant Separates from Service prior
to the end of the Performance Period of an award (i) by reason of death,
Retirement or Total and Permanent Disability, the Participant’s award shall be
prorated to reflect the period of service during the Performance Period prior to
his/her death, Retirement or Total and Permanent Disability; (ii) on account of
an involuntary Separation from Service by the Company other than for Cause
(A) within the 90-day period immediately preceding a Change of Control, or
(B) on or within the one (1) year period following a Change of Control, the
award will be deemed earned at a target award level; or (iii) on account of an
involuntary Separation from Service by the Company other than for Cause (and
other than an involuntary Separation from Service by the Company in connection
with a Change of Control as described in clause (ii)), the Participant’s award
shall be prorated to reflect the period of service during the Performance Period
prior to his/her Separation from Service. Except as otherwise provided herein,
any payments under the Plan shall be paid either to the Participant or, as
appropriate, the Participant’s estate, subject to the Committee’s certification
that the applicable Performance Goals and other material terms have been met.
For purposes of this subsection 6(b), the prorated portion of an award shall be
based on the ratio of the number of complete months the Participant is employed
or serves during the Performance Period to the total number of months in the
Performance Period. Any payment to which a Participant becomes entitled to
receive pursuant to the Change of Control provisions of this subsection 6(b)
will be paid to the Participant contemporaneous with the consummation of the
Change of Control or, if later, on or before the sixtieth (60th) day following
the Participant’s Separation from Service (but, in each case, within the
short-term deferral exception as specified in Treas. Reg. § 1.409A-1(b)(4)).

(c) The Committee shall determine whether, to what extent, and under what
additional circumstances amounts payable with respect to an award under the Plan
shall be deferred either automatically, at the election of the Participant, or
by the Committee. All deferrals under a deferred compensation plan or such other
plan of the Company as may be designated by the Committee shall be made in
accordance with terms and procedures of such plan.

 

B-5



--------------------------------------------------------------------------------

7. Clawback/Recoupment

Notwithstanding any other provisions of this Plan, any award granted hereunder
which is or becomes subject to recovery under any Company policy adopted
hereafter and required by law, regulation or stock exchange listing requirement,
shall be subject to such deductions, recoupment, and clawback as may be required
to be made pursuant to such Company policy.

8. Amendment or Termination of the Plan

While the Company intends that the Plan shall continue in force from year to
year, the Committee reserves the right to amend, modify or terminate the Plan,
at any time; provided, however, that no such modification, amendment or
termination shall, without the consent of the Participant, materially adversely
affect the rights of such Participant to any payment that has been determined by
the Committee to be due and owing to the Participant under the Plan but not yet
paid. Any and all actions permitted under this Section 8 may be authorized and
performed by the Committee in its sole and absolute discretion.

Notwithstanding the foregoing or any provision of the Plan to the contrary, the
Committee may at any time (without the consent of the Participant) modify, amend
or terminate any or all of the provisions of this Plan to the extent necessary
to conform the provisions of the Plan with Section 409A or Section 162(m) of the
Code, the regulations promulgated thereunder or an exception thereto regardless
of whether such modification, amendment, or termination of the Plan shall
adversely affect the rights of a Participant under the Plan. Notwithstanding any
provision of the Plan to the contrary, in no event shall the Committee or Board
(or any member thereof), or the Company (or its employees, officers, directors
or affiliates) have any liability to any Participant (or any other person) due
to the failure of the Plan to satisfy the requirements of Section 409A or any
other applicable law.

9. Rights Not Transferable

A Participant’s rights under the Plan may not be assigned, pledged, or otherwise
transferred except, in the event of a Participant’s death, to the Participant’s
designated beneficiary, or in the absence of such a designation, by will or by
the laws of descent and distribution.

10. Funding/Payment

The Plan is not funded and all awards payable hereunder shall be paid from the
general assets of the Company. No provision contained in this Plan and no action
taken pursuant to the provisions of this Plan shall create a trust of any kind
or require the Company to maintain or set aside any specific funds to pay
benefits hereunder. To the extent a Participant acquires a right to receive
payments from the Company under the Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company. If any earned award
is not paid by the Payment Date due to administrative impracticality, such
earned award will be paid, without earnings, as soon as administratively
practicable thereafter.

11. Withholdings

The Company shall have the right to withhold from any awards payable under the
Plan or other wages payable to a Participant such amounts sufficient to satisfy
federal, state and local tax withholding obligations arising from or in
connection with the Participant’s participation in the Plan and such other
deductions as may be authorized by the Participant or as required by applicable
law.

12. No Employment or Service Rights

Nothing contained in the Plan shall confer upon any Participant any right with
respect to continued employment or service with the Company (or any of its
affiliates) nor shall the Plan interfere in any way with the right of the
Company (or any of its affiliates) to at any time reassign the Participant to a
different job, change the compensation of the Participant or terminate the
Participant’s employment or service for any reason.

 

B-6



--------------------------------------------------------------------------------

13. Other Compensation Plans

Nothing contained in this Plan shall prevent the Company from adopting other or
additional compensation arrangements for employees of the Company, including
arrangements that are not intended to comply with Section 162(m) of the Code.

14. Governing Law

The Plan shall be governed and construed in accordance with the laws of the
State of Delaware, without giving effect to its conflict of law provisions.

15. Effective Date

The Plan shall become effective subject to approval and adoption of the Plan by
the Company’s stockholders at the Company’s annual meeting of stockholders to be
held on June 7, 2013.

 

B-7